* Corpus Juris-Cyc. References: Criminal Law, 17CJ, p. 264, n. 89; Homicide, 30CJ, p. 333, n. 45.
John Shanks appeals from a conviction of manslaughter and a sentence for a term of ten years in the penitentiary.
The appellant shot and killed his wife, and contended at the trial that the shooting was accidental. The testimony *Page 330 
offered by him sustained this theory, but the physical facts and circumstances, as well as the dying declaration of the deceased, tended to show that the shooting was not accidental, but was intentionally done. This conflict in the testimony presented a question of fact for the decision of the jury, and their verdict of guilt is amply supported by the evidence in the case; consequently, we see no reason for a reversal on that ground.
The other reasons urged for reversal by the appellant have been carefully considered by us, and we see no merit in any of them. Therefore the judgment of the lower court is affirmed.
Affirmed.